DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 28-41 in the reply filed on 17JUN2021 is acknowledged. The traversal is on the ground(s) that the references do not teach the claims. This is not found persuasive because of the following:
1) Independent claim 1 claims a structure of a unit comprising:
	a frame;
	multiphase separation system;
	a water treatment system comprising:
		an inlet;
		an input; and,
		a tank.
2) The combination of references teaches and/or suggest all of the claimed elements, which are capable of performing the functional elements. ORLOWSKI teaches the base system comprising a multiphase separation system, and a water treatment system comprising inlets/inputs, of which one inlet receives separated gas. WATTS teaches a storage tank. DITRIA teaches a frame. It is obvious to fluidly connect a storage tank with a water treatment system, and the whole unit is supported by a frame.
The requirement is still deemed proper and is therefore made FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 24FEB2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the cited references are duplicates of references cited in the IDS filed on 17OCT2019.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is too short.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 28-41 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 28 line(s) 6 sets forth the limitation “performing the cleaning step also on water settled from oil produced by the separation step”. It is unclear whether the water of line 6 is the same or different from the water of line 3. Water from the separation step is cleaned of oil, which all comes from the same source.
Regarding claim 36, it is unclear whether the gas separation is the same or different from the gas separation of claim 28.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28-33,36,41 are rejected under 35 U.S.C. 103 as being unpatentable over of ORLOWSKI 2012 “Marlim 3 phase subsea separation system- challenges and solutions for the subsea separation station to cope with process requirements” in view of FOLKVANG (US 20100180768).
Regarding claims 28-29, ORLOWSKI teaches a 3 phase subsea separation system (title, Figs.) including a method of separating fluids from a multiphase oil-containing wellstream (oil-water subsea separator; abstract; Fig. 2), comprising:

cleaning oil from the water that is produced by the separation step and performing the cleaning step also on water settled from oil produced by the separation step (Fig. 2 #D);
mixing the fluids with gas separated from the wellstream in the separation step (“oil is recombined with the separated gas”; P2/second paragraph);
the separation and cleaning steps both being performed subsea onboard a transportable subsea production unit (title; Fig. 1; clearly the unit is transportable to deploy at the production well).
ORLOWSKI teaches the oil is recombined with the separated gas, but is vague as to whether the produced water is mixed with the gas in the outlet vessel (Fig. 2 #D). 
However, FOLKVANG teaches a separator tank for separation of fluid comprising water, oil and gas (title, Figs), which is suitable for subsea deployment (par. [0071]), provides a separator with high capacity compared to volume (par. [0011]), and is highly efficient (pr. [0013]). The separator provides for gas injection of recycled gas into the water phase (i.e. “flotation”; par. [0035]), which form small bubbles that facilitate the separation of the oil/gas from the water phase (Fig. 4; par. [0016-0017,0059]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify method of ORLOWSKI with outlet vessel being a flotation vessel as taught by FOLKVANG in order to efficiently separate oil from water. 
Regarding claim 30, FOLKVANG teaches passing the produced water through first and second flotation units in series, the water output from the first flotation unit being input to the second flotation unit (par. [0038]).
Regarding claim 31, FOLKVANG teaches discharging the produced water into surrounding seawater after cleaning (par. [0003]).
Regarding claim 32, FOLKVANG teaches maintaining an oil-in-water ratio of the discharged produced water below e.g. 20 ppm, which anticipates the claimed range of below 30 ppm (par. [0031]).
Regarding claim 33, ORLOWSKI teaches injecting the produced water into a subsea reservoir after cleaning (Introduction).
Regarding claim 36, ORLOWSKI teaches effecting gas separation on the wellstream upstream of water separation on the wellstream (Fig. 2).
Regarding claim 41, ORLOWSKI teaches the method is preceded or followed by transporting the subsea production unit to or from a subsea location (see P2 “Modularization of Subsea Station”, “enable access the equipment subsea”).
Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over of ORLOWSKI 2012 “Marlim 3 phase subsea separation system- challenges and solutions for the subsea separation station to cope with process requirements” in view of FOLKVANG (US 20100180768) in view of PLASENCIA (WO 2017001567).
Regarding claims 34-35, ORLOWSKI is silent as to further injecting processed water drawn from surrounding seawater or injecting gas. However, PLASENCIA 
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the produced water injection method of ORLOWSKI to included processed seawater and gas in order to assist in the recovery of hydrocarbon products. The references are combinable, because they are in the same technological environment of subsea hydrocarbon production. See MPEP 2141 III (A) and (G).
Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over of ORLOWSKI 2012 “Marlim 3 phase subsea separation system- challenges and solutions for the subsea separation station to cope with process requirements” in view of FOLKVANG (US 20100180768) in view of SKOVHOLT (US 20150343328).
Regarding claim 37, ORLOWSKI does not teach a dual pipe separator. However, SKOVHOLT teaches an inclined tubular separator for separating oil well substances (title, Figs) including performing water separation (par. [0001-0002]) in a dual pipe separator (Fig. 1; par. [0054]). Such a separator provides an efficient separator with improved laminar fluid flow conditions apart from non-Newtonian fluid behaviors and is suitable as a sea bed separator (par. [0001,0006,0012,0014]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the method of ORLOWSKI to a dual pipe separator  
Regarding claim 38, ORLOWSKI teaches conditioning the wellstream in a pre-separator pipe section (Fig. 2 #C) downstream of gas separation (Fig. 2 #B) and in combination with SKOVHOLT upstream of the dual pipe separator. One having ordinary skill in the art would understand that the pre-separator pipe would effect a lower flow velocity, which would aid the efficiency of the dual pipe separator (see SKOVHOLT par. [0008]).
Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over of ORLOWSKI 2012 “Marlim 3 phase subsea separation system- challenges and solutions for the subsea separation station to cope with process requirements” in view of FOLKVANG (US 20100180768) in view of SKOVHOLT (US 20150343328) in view of GRAMME (US 20090145832).
Regarding claims 39-40, ORLOWSKI does not teach guiding the wellstream to follow a sinuous path in the pre-separator pipe section. However, GRAMME teaches a pipe separator (title, Figs.) including a sinuous path with reverse flow (see Figs. 3,4), which may be advantageous for increasing the length and thus the effectiveness of the separator body and/or effectively using the available space (par. [0011-0012]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the method ORLOWSKI with the curved pipe separator of GRAMME in order to efficiently separate oil from water and save space. 
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352.  The examiner can normally be reached on M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777